Exhibit 10.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “ Agreement ”) is made and entered into as of August 29, 2017, by and between NV5 Global, Inc. a Delaware corporation (the “ Company ”), and Dickerson Wright (hereinafter called the “ Executive ”). RECITALS A.The Executive has been employed by the Company as its Chairman and Chief Executive Officer pursuant to an Employment Agreement dated April 11, 2011 (the “ Prior Employment Agreement ”). B.The Executive and the Company desire to extend the term of the Executive’s employment with the Company in accordance with the terms and conditions set forth in this Agreement. C.The Company and the Executive desire to amend the Prior Employment Agreement in accordance with the terms and conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the premises and mutual covenants set forth herein, the parties agree as follows: 1. Employment . Employment and Term . The Company hereby agrees to continue to employ the Executive and the Executive hereby agrees to continue to serve the Company on the terms and conditions set forth herein. Duties of Executive . During the Term of Employment (as defined herein) under this Agreement, the Executive shall serve as the Chairman and Chief Executive Officer of the Company, shall diligently perform all services as may be assigned to him by the Board of Directors of the Company (the “ Board
